AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED MAY 15, 2012 TO THE PROSPECTUS DATED FEBRUARY 29, 2012 NESTEGG TARGET DATE FUNDS NESTEGG FUND (TICKER SYMBOLS: NECSX, NECPX) NESTEGG 2030 FUND (TICKER SYMBOLS: NETHX, NEHPX) NESTEGG 2020 FUND (TICKER SYMBOLS: NETWX, NETPX) NESTEGG 2040 FUND (TICKER SYMBOLS: NEFYX, NEFPX, NEJVX) NESTEGG 2050 FUND (TICKER SYMBOLS: NEFTX, NEFAX) (the “Funds”) The Prospectus is hereby amended and supplemented, effective immediately, to reflect the following changes: 1. Under each Fund’s “FUND SUMMARY”, except with respect to the NestEgg 2050 Fund, in the sub-section entitled “Principal Investment Strategies, Risks and Performance”, the following risk is added under “Principal Risks”: High Portfolio Turnover Risk. Increased portfolio turnover may result in higher brokerage commissions, dealer mark-ups and other transaction costs and may result in greater tax liabilities for shareholders. High turnover may generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%). Portfolio turnover risk, due to the potential for increased costs, may also cause the
